On November 5, 1919, pursuant to application for writ ofcertiorari previously filed, the Circuit Court of Cole County issued its alternative writ directed to the officials constituting the State Board of Equalization, commanding said board to certify up its record of certain proceedings previously had concerning the alteration of the valuation of real estate for the year 1919 in St. Louis.
It was the mandate of the writ that return be made thereto on November 7, 1919, or two days after its issuance. On the return day respondents moved to quash the alternative writ on the grounds, first, that the court was without authority to require so quick a return; second, that by requiring so immediate a return our statutes concerning the commencement of actions and the service of process were violated; and, third, that the time to make answer and return was unreasonably short. This motion was overruled and respondents, protesting, made a qualified return, sending up copies of all records involved.
Thereupon relator, appellant here, filed her motion for judgment according to her petition, and the same having been overruled, the court entered judgment dismissing relator's petition.
The proceedings of the State Board of Equalization complained against consisted of a certain resolution altering valuations in St. Louis, and particularly increasing the valuation of lands ten per cent and town lots six per cent. *Page 148 
Relator as the owner of a certain lot in the City of St. Louis challenges the authority of the State Board of Equalization to divide realty in said city into classes for the purposes of valuation, and having acted in excess of its authority, such act, she declares, is void, and as a realty owner her rights are affected.
I. The court very properly dismissed relator's bill. In fact, no writ of certiorari should have been issued.
Section 12855, Revised Statutes 1919, directs the State Board of Equalization to "classify all real estate situate in cities, towns and villages as town lots, and all other realClassifying   estate as farming lands." As a condition precedentReal Estate.  there must be laid before the board by the county clerks and the president of the board of assessors of St. Louis abstracts of all the taxable property in the State.
It will be noted from the above that St. Louis City is treated as a subdivision of this State for the purpose of such returns.
Section 1, Article 9, of the Constitution of Missouri provides that "the several counties of this State, as they now exist, are hereby recognized as legal subdivisions of the State." St. Louis City is a legal subdivision of Missouri, and as such has been and should be treated for all governmental purposes as a county, [Gracey v. St. Louis, 213 Mo. 384; State ex rel. v. Finn,4 Mo. App. 347.]
In the last cited case the court said regarding the City of St. Louis: "It may be a county so far as to keep up a relation as such to the rest of the State." Again Sections 20, 21, 22, 23, 24 and 25, Article 9, of our State Constitution, deal specifically with the City of St. Louis, and provide for its organization as a subdivision of Missouri. Section 20, Article 9, of the Constitution, provides, among other things, that it "may extend its limits so as to embrace the parks now without its boundaries and other convenient and contiguous territory." *Page 149 
It would be idle to say that real property embraced within the corporate limits of the City of St. Louis as a subdivision of this State must be classed as town lots. For all the purposes of valuations and taxation of property St. Louis is a legal subdivision of the State and should be treated as a county. The State Board of Equalization acted clearly within its rights when it classified real estate there in the same manner that it did the real estate in the counties of the State.
We are unable to see wherein relator, as appellant here, possesses such interest as would entitle her to complain. According to our construction of the statute, the State Board of Equalization had the undisputed right to add to the valuation of town lots, and if her contention should be sustained to the effect that there was no such thing as lands other than town lots in St. Louis, she would not suffer for the reason that the increase on her property was less than that placed on the other property classed as lands.
If any one had the right to complain it would be the persons whose real estate in St. Louis was classed as lands, as the increase fell heaviest there. However, the beneficial interest of relator, not having been challenged below, should not be questioned here.
II. Respondents have emphasized that their motion to quash the alternative writ should have been sustained. We do not agree that it should have been quashed upon the grounds enumerated in the motion. Certiorari is a common law remedial writ, and at the instance of a private party may issue only at theCertiorari.  sound discretion of the court. When issued the court may fix such date for answer and return as it may deem proper. The circumstances may require an immediate return or the extraordinary remedy of the writ may be lost. In this case the time was unreasonably short, but as the return was made we have been unable to find where respondents suffered injury, and particularly since the court subsequently corrected its own error by quashing its writ. *Page 150 
Upon the facts in this case, the court below improvidently issued its writ of certiorari, and very properly, as was its right, quashed it and dismissed relator's petition. It follows that its action should be and is affirmed. Railey and White,CC., concur.